COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the Estate of Bobby Don Riley, Deceased

Appellate case number:     01-22-00504-CV

Trial court case number: CC-P202124594

Trial court:               County Court at Law No 1 of Johnson County

        Appellant’s brief is due to be filed on October 13, 2022. Thus, appellees’ brief is not due
until 30 days after appellant’s brief is filed. See TEX. R. APP. P. 38.6(b). Appellees prematurely
submitted their brief on August 30, 2022.
       Because their brief is not yet due, the brief is stricken. Appellees shall file their brief,
responding to the issues raised in appellant’s brief, within 30 days after appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly______
                    Acting individually  Acting for the Court


Date: ___September 8, 2022____